Citation Nr: 1104514	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  03-34 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984 
and from April 1985 to August 1992, including service in the 
Southwest Asia Theater of Operations from September 1990 to April 
1991.  He had additional service in the Reserve and National 
Guard.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The claims folder was later transferred to 
the RO in Salt Lake City, Utah.

In October 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that proceeding is of 
record.

In January 2009, the Board remanded the present matter for 
further evidentiary development.  The Board also remanded the 
issues of service connection for an acquired psychiatric disorder 
to include PTSD, a respiratory disorder, and a gastrointestinal 
disorder.  Subsequently, the RO issued a rating decision in 
August 2010 granting service connection for PTSD, a respiratory 
disorder manifested by asthma and reactive airway disease, a 
respiratory disorder manifested by rhinosinusitis, and a 
gastrointestinal disorder manifested by irritable bowel syndrome 
and gastroesophageal reflux disease.  More recently, in September 
2010, the RO issued a rating decision effectuating the Board's 
prior grant of service connection for fibromyalgia.  The RO also 
awarded a total disability rating based on individual 
unemployability (TDIU).  The Veteran has not filed a second 
notice of disagreement (NOD) disagreeing with either the 
disability ratings or effective dates assigned in either the 
August 2010 or September 2010 rating decisions.  Therefore, these 
issues are not presently before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a 
claim of service connection is granted during the pendency of an 
appeal, a second NOD must thereafter be timely filed to initiate 
appellate review concerning the compensation level or the 
effective date assigned for the disability).



FINDINGS OF FACT

The weight of the credible and competent evidence establishes 
that a current low back disorder, manifested by degenerative disc 
disease of the lumbar spine, is not related to the the Veteran's 
active service, two include two low back injuries sustained 
during such service.


CONCLUSION OF LAW

The evidence does not show the Veteran to have a low back 
disorder, currently manifested by degenerative disc disease of 
the lumbar spine, that is due to or aggravated by disease or 
injury incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2002 that provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the Veteran was then 
sent a letter in March 2006 informing him of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  The matter was thereafter 
readjudicated.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an October 2008 hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Additionally, the Veteran was provided a VA examination in 
January 2010.  The Board finds that the VA examination is 
adequate because, as shown below, it was based upon consideration 
of the Veteran's prior medical history, his lay assertions and 
current complaints, and because it describes the likely etiology 
of the claimed low back disorder in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).   

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board also finds that there was substantial 
compliance with the January 2009 Board remand directives.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Nonetheless, it is only 
substantial compliance, rather than strict compliance, with the 
terms of a remand that is required.  See D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment v. 
West, 13 Vet. App. 141 (1999). 

In pertinent part, the Board directed the AMC/RO to schedule the 
Veteran for a VA examination to determine the nature and likely 
etiology of his claimed low back disorder.  As indicated, this 
was accomplished in January 2010.  

For these reasons, the Board finds that all of the Board's 
January 2009 remand directives have been substantially complied 
with and, therefore, no further remand is necessary on this 
basis.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 
Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a 
low back disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the weight of the evidence is against 
the Veteran's claim.  

First, he contends that he injured his back during service in the 
first Gulf War when a bunker collapsed on top of him.  His 
service treatment records (STR) for his first period of active 
service from April 1981 to April 1984, show that he complained of 
low back pain in December 1983 when lifting the top of a truck.  
The assessment was low back pain.  At his discharge examination, 
he denied a history of recurrent back pain and there was no 
indication of a spine abnormality on physical examination.  

During his second period of active service, which began in April 
1985, the Veteran sought emergency treatment in August 1987 with 
complaints of back pain for one day after hurting his back while 
lifting.  The assessment was back injury with pain.  On follow-
up, the assessment was low back pain with paravertebral muscle 
spasm secondary to [unreadable] muscle strain.  The Veteran was 
also hospitalized in May 1990.  He was involuntarily restrained 
during this time and complained of a sore back.  At his April 
1992 service separation examination, however, he endorsed several 
unrelated symptoms, but denied a history of recurrent back pain.  
Physical examination of the spine was "normal."  

The above evidence establishes that the Veteran had back injuries 
during both periods of active service, without diagnosis of a 
chronic back disorder.  

Even though the Veteran had back injuries during service, service 
connection is not warranted on this basis alone.  Rather, the 
evidence must show that a current disability resulted from the 
in-service injuries.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer 3 Vet. App. at 225.  

In this regard, the post-service medical evidence contains the 
findings of a February 2001 chest X-ray, which revealed mild 
degenerative joint disease (DJD) of the spine.  In June 2002, the 
Veteran underwent a VA examination, which revealed degenerative 
disc disease (DDD) of the lumbosacral spine.  Most recently, he 
underwent a second VA examination in January 2010, which 
confirmed the diagnosis of DDD of the lumbar spine.  

With regard to the etiological relationship between the in-
service injuries and the current DDD of the lumbar spine, the 
evidence contains the opinion of the January 2010 VA examiner.  
The VA examiner opined that the issue was "a little bit difficult 
to sort out," but he nonetheless concluded that it was not at 
least as likely as not that the current low back disorder is 
related to the two acute episodes during service.  

Upon review, the Board finds that the January 2010 VA examiner's 
opinion is highly probative.  First, it was based on a factually 
accurate review of the Veteran's pertinent history.  The VA 
examiner characterized the Veteran as having a "complex history," 
including a diagnosis of fibromyalgia.  With regard to the low 
back, however, the VA examiner noted the Veteran's report of 
hurting his back during service in Desert Storm when a bunker 
collapsed on him, followed by a week "on a back board."  The VA 
examiner noted that the STR contained entries from December 1983 
and August 1987 showing treatment for low back complaints.  The 
VA examiner also correctly pointed out that the Veteran marked 
"no" for recurrent back pain during his service separation 
physical examination.  In further reviewing the pertinent medical 
history, the VA examiner noted the post-service X-rays from June 
2002 showing degenerative changes, and a September 2006 MRI 
showing DDD.  

In addition to reviewing the objective evidence of record, the VA 
examiner documented the Veteran's current complaints, and his 
report that a chiropractor diagnosed a leg length difference.  
Moreover, the VA examiner also performed a thorough clinical 
evaluation, including range of motion testing.  The VA examiner 
found that the Veteran moved stiffly during the examination, 
which was inconsistent and incompatible with his movements before 
and after the examination.  The VA examiner also found that the 
Veteran had marked tenderness to light palpation.  

In light of this background, the Board finds that the VA 
examiner's opinion was based on an accurate and thorough review 
of the pertinent history, including all evidence fully favorable 
to the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  

The VA examiner's opinion is also highly probative because it is 
stated clearly and unequivocally, and it is supported by thorough 
reasoning.  In particular, the examiner concluded that the 
Veteran's lumbar spine degenerative changes are more consistent 
with age-related changes in a person who is mildly obese and of a 
large stature.  The VA examiner explained that the Veteran did 
not report ongoing or recurrent back pain at the time of service 
separation.  The VA examiner also found important that, as 
indicated in an earlier 2002 VA examination, the Veteran was at a 
fairly high level of functioning until approximately seven or 
eight years after his service separation, which is when he began 
experiencing symptoms of myalgia and arthralgia.  The Board 
recognizes that the VA examiner also stated that the Veteran's 
"back pain can be attributable to this condition."  This 
statement is ambiguous because the VA examiner did not make clear 
to which condition he was referring.  Nonetheless, an overall 
reading of the VA examiner's opinion indicates that he was 
referring to age-related degenerative changes.  

In summary, the January 2010 VA examiner's opinion is factually 
accurate, fully articulated, and based on sound reasoning.  Thus, 
it carries considerable probative weight.  See Nieves-Rodriguez, 
22 Vet. App. at 304.  

Also of record, the June 2002 VA examiner noted the Veteran's 
complaints of low back pain since 1991.  The VA examiner then 
characterized the diagnosed DDD as having a "predictable 
progression."  Upon review, the Board finds that the June 2002 VA 
examination has no probative value supporting or weighing against 
the Veteran's claim.  Most significantly, the VA examiner did not 
explain the meaning of "predictable progression."  The Board 
notes that this characterization could be entirely favorable or 
unfavorable to the Veteran's claim.  Due to this ambiguity, the 
Board finds that the June 2002 VA examiner's opinion constitutes 
neither positive nor negative evidence, and it is without 
probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In support of his claim, the Veteran himself has written that he 
has had ongoing back pain since service.  Similarly, the 
Veteran's ex-wife wrote in January 2007 that the Veteran 
"constantly complain[ed]" of low back pain after service, and it 
gave him "fits."  She further wrote that the Veteran did not seek 
treatment because they did not have health insurance.  

The Board finds that the evidentiary record contains some 
evidence conflicting with these lay statements.  First, the 
Veteran himself has offered a contradictory account.  For 
instance, a private (non-VA) treatment note from November 2001 
shows complaints of chronic back problems beginning at age 30.  
The Veteran also complained of other "health problems," which 
involved the stomach, joints, and headaches, since his service in 
the Gulf War.  

The Board notes that the Veteran's DD 214 lists his date of birth 
in June 1963.  Therefore, he would have turned 30 in June 1999, 
which was approximately seven years following his April 1992 
service separation.  This directly contradicts his statements 
reporting continuous symptoms since service.  It is, in fact, 
more consistent with the June 2002 VA examiner's assessment, as 
noted by the January 2010 VA examiner, that the Veteran had 
symptoms beginning seven or eight years after his service 
separation.  

In addition to the Veteran's own conflicting statements, a friend 
wrote in an undated statement (received by the RO in January 
2002) that he had known the Veteran for 12 years.  They first met 
while the Veteran was still on active duty, and the Veteran was 
"in great shape" at that time.  The friend, however, had noticed 
the Veteran "slowly after his discharge in [19]92" start to often 
get sick and have back problems.  The Board points out that this 
statement, like the November 2001 private treatment note, 
specifically describes symptoms beginning after the Veteran's 
service separation.  

Also of record, the Veteran's father wrote in an undated 
statement (received by VA in January 2002) that the Veteran had 
chronic back problems "for many years now."  He further wrote 
that the Veteran had been a "very active and strong" until his 
service separation, but his health had "declined since then."  
The Board notes that this statement is imprecise.  It indicates, 
however, that the Veteran's back symptoms began after his service 
separation.  
  
Thus, the evidence weighs against the credibility of the lay 
statements describing continuous symptoms since his service.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess 
the credibility and weight of the evidence); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness).  

Thus, the lay evidence does not enable a grant of service 
connection on the basis of continuity.  Moreover, the Veteran's 
lay statements as to etiology are not deemed probative here.  In 
this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

Finally, as arthritis was not shown within the first post-service 
year, an award of service connection on a presumptive basis as a 
chronic disease is precluded.

In conclusion, the highly probative July 2010 VA examiner's 
opinion attributes the Veteran's low back disorder to age-related 
degenerative changes and obesity.  Accordingly, the most 
probative evidence of record weighs against the claim.  
Therefore, the claim is denied.  In reaching this conclusion the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a low back disorder, currently manifested 
by degenerative disc disease of the lumbar spine, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


